Pannell, Judge.
The plaintiff, Lang, was a guest passenger in an automobile, driven by the defendant Jackson, which ran off a public highway and overturned, causing personal injuries for *823which he sought recovery from Jackson’s insurer for medical expenses under the provisions of the policy, and damages from Jackson as a guest passenger whose injuries were proximately caused by Jackson’s alleged gross negligence. The issue between the plaintiff and the defendant insurance company has been settled, and the plaintiff appeals to this court from the grant of summary judgment in favor of the individual defendant. Held:
Argued May 5, 1970
Decided November 16, 1970.
Neely, Freeman & Hawkins, Thomas H. Harper, Jr., for appellant.
Edwards, Bentley, Awtrey & Parker, Fred D. Bentley, Sr., for appellees.
Whether an emergency situation was actually existing, or if not actually existing, the defendant, in the exercise of ordinary cafe, properly thought there was one, and whether what he did in attempting to stop and control the vehicle and avoid striking the dog or approaching automobile amounted to the care required under the circumstances were jury questions. See Hieber v. Watt, 119 Ga. App. 5, 7 (165 SE2d 899), citing Russell v. Corley, 212 Ga. 121 (91 SE2d 24); White v. Seaboard A. L. R., 14 Ga. App. 139 (lb) (80 SE 667); Riggs v. Watson, 77 Ga. App. 62, 66 (4) (47 SE2d 900); Doyle v. Dyer, 77 Ga. App. 266 (48 SE2d 488); Christian v. Smith, 78 Ga. App. 603, 607 (51 SE2d 857); Gatewood v. Vaughn, 86 Ga. App. 823, 826 (72 SE2d 728); Richardson v. Barrett, 90 Ga. App. 714 (84 SE2d 120); Etheridge v. Hooper, 104 Ga. App. 227 (121 SE2d 323); Moore v. Crowe, 117 Ga. App. 213 (2) (160 SE2d 406). In our opinion, the trial court erred in granting the summary judgment in favor of the individual defendant.

Judgment reversed.


Bell, C. J., Hall, P. J., Deen, Quillian, and Whitman, JJ., concur. Evans, J., concurs specially. Jordan, P. J., and Eberhardt, J., dissent.